Case: 17-41038      Document: 00514490021         Page: 1    Date Filed: 05/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-41038                                FILED
                                  Summary Calendar                          May 29, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL ANTONIO FUENTES-RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-640-1


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Manuel Antonio
Fuentes-Ramos has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Fuentes-Ramos has filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Fuentes-Ramos’s response.                 We concur with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41038    Document: 00514490021    Page: 2   Date Filed: 05/29/2018


                                No. 17-41038

counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2